Per Curiam.

TMs is an action in mandamus brought originally in this court, in which relator, Frank J. Janik, seeks a writ requiring the Board of Elections of Lorain County to submit a referendum on Ordinance No. 0-68-16, passed by the council of the city of Amherst, to the electorate of that city. The matter is submitted on the petition, amended answer and reply.
Such ordinance fixes the price for natural gas which may be charged by Columbia Gas of Ohio, Inc., a public utility, to the inhabitants of the city of Amherst for a period of four years. The terms and conditions of the ordinance were accepted in writing by the utility.
It has been held by this court that a referendum on an ordinance of the kind involved here is controlled exclusively by the provisions of Sections 5 and 8 of Article XVIII of the Constitution of Ohio and that those provisions are self-executing. State, ex rel. Mitchell, v. Council of Village of Milan, 133 Ohio St. 499, 14 N. E. 2d 772. See, also, State, ex rel. Portmann, v. City Council of City of Massillon, 134 Ohio St. 113, 119, 16 N. E. 2d 214, 216, and State, ex rel. Tietje, v. Collett, 138 Ohio St. 425, 428, 35 N. E. 2d 568, 570.
It is apparent from the pleadings that the referendum petition filed by relator does not comply with the requirements set forth in the constitutional sections referred to, and, therefore, the writ of mandamus is denied.

Writ denied.

Taft, C. J., ZimmeRman, Matthias, O’Neill, Herbert and Beown, JJ., concur.